Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00731-CV

                     IN THE INTEREST OF A.E. and G.K.R., Children

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0827-CV
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 23, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice